Citation Nr: 1547423	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Region al Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.   Entitlement to an initial disability rating greater than 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an initial disability rating greater than 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to an initial disability rating greater than 10 percent for rotator cuff strain, status post clavicle fracture of the right shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 2003 to August 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran filed his initial service connection claim for the disabilities on appeal in March 2007.  The RO granted service connection for the disabilities on appeal in an August 2007 rating decision.  Although the Veteran filed an increased rating claim in June 2008, additional, pertinent medical evidence was received in the form of July 2008 VA examinations, prior to the expiration of the one-year appeal period for the August 2007 rating decision listed above.  See 38 C.F.R. § 3.156(b) (2015) (providing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Thus, the Board finds that his appeal is pending from the March 2007 initial rating claim.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals VA treatment records that have been reviewed by the RO.  Although there are VA records dated after the date of the April 2015 Supplemental Statement of the Case, those records are not related to the Veteran's hearing loss or knee disabilities.  

In August 2015, the Veteran presented testimony at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has Level I hearing loss in the right ear and Level I hearing loss in the left ear.

2.  For both the right and left knee, the evidence of record does not reveal the presence of limitation of flexion to 30 degrees or limitation of extension to 10 degrees, even with consideration of pain upon motion and other functional loss factors, or instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial disability rating greater than 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).  

3.  The criteria for an initial disability rating greater than 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The increased rating issues on appeal stem from disagreement with the initial evaluation assigned following the grant of service connection in an August 2007 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, the Veteran has received all required notice in this case for the increased initial rating issues, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the claims being decided herein.  

The last VA examinations rating the severity of the Veteran's service-connected hearing loss and bilateral knee disabilities were in February 2015 and March 2015.  There is no need for more contemporaneous examinations as the evidence does not indicates that there has been a material change in the disabilities.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95.  Neither medical evidence of record, nor the Veteran's August 2015 hearing testimony reveals additional worsening above the ratings assigned here.  The Board finds the examinations adequate as they were conducted upon a review of the claims file, included thorough examinations, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  Therefore, a new VA examination to rate the severity of his hearing loss and bilateral knee disabilities is not warranted.  

Moreover, the Board specifically finds that the February 2015 VA audiology examination is adequate, because the examiner provided audiometry testing that was adequate for the proper application of the rating criteria for bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the February 2015 VA examiner addressed the functional impact of the Veteran's hearing loss; moreover, the Veteran has not asserted or demonstrated prejudice caused by a deficiency in the examination.  See Martinak, 21 Vet. App. 447.  

A Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the VLJ, the Veteran, and the representative outlined the issues of entitlement to increased ratings for hearing loss and bilateral knee disabilities.  They engaged in an extensive discussion as to substantiation of those claims.  The Veteran's specific hearing loss and bilateral knee symptomatology was discussed in detail by the parties at the August 2015 hearing for the increased rating issues.  The Veteran showed actual knowledge of the evidence needed to substantiate all of his claims.  The Veteran did not identify any additional, outstanding medical evidence relevant to the hearing loss and bilateral knee disabilities.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues for hearing loss and bilateral knee disabilities.   

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  


A.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is assigned a noncompensable (0 percent) evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

The Board finds that the evidence of record does not warrant an increased initial disability rating in excess of zero percent for bilateral hearing loss.  38 C.F.R. § 4.7.

The Veteran has claimed that his bilateral hearing loss is getting worse and believes that he is entitled to a compensable higher rating.  He has described difficulty discerning speech, especially in the presence of noise.  He says often he does not understand other people.  He asks co-workers to repeat themselves at work and asks his girlfriend to repeat every other sentence.  He has to turn the television up to a high level in order to hear.  He finds all of this frustrating.  See April 2009 NOD; April 2011 VA Form 9, August 2015 hearing testimony at pages 14-16.  

The Veteran was afforded a VA pre-discharge examination in March 2007.  The Veteran reported difficulty understanding conversational speech.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
10
15
45
40
LEFT
10
15
40
45

The pure tone threshold average was 28 decibels in the right ear and 28 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 92 percent in the right ear and 92 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

A December 2007 VA audiology consult recommended hearing aids.

The Veteran was afforded another VA audiology examination in July 2008.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
5
10
50
40
LEFT
10
10
45
45

The pure tone threshold average was 26 decibels in the right ear and 28 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 98 percent in the right ear and 96 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Veteran was afforded another VA audiology examination in February 2015.  The Veteran reported difficulty hearing conversational speech.  At that time, puretone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
10
5
50
40
LEFT
10
5
50
45

The pure tone threshold average was 26 decibels in the right ear and 28 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 96 percent in the left ear.    

These audiometric findings equate to Level I hearing loss in the right ear and Level I hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86.  However, the Veteran has not had puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Therefore, a higher evaluation in excess of 0 percent cannot be granted for an exceptional pattern of hearing.  Consequently, the evidence does not support an initial compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  

B.  Bilateral Knees

The Veteran's right and left knee patellofemoral syndrome disabilities have been assigned initial 10 percent disability ratings for each knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (limitation of flexion).  These 10 percent ratings for each knee have remained in effect since August 25, 2007, the day after his separation from service.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and, a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

The Veteran's current 10 percent ratings for each knee were awarded pursuant to 38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1, which together held that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  The Veteran's patellofemoral syndrome in both knees was noted to be painful on multiple occasions in the record; hence, he was assigned the minimum 10 percent ratings for each knee under Diagnostic Code 5260 for limitation of flexion.  VA x-rays reveal no diagnosis of arthritis for either knee in the record.  

However, upon review, the evidence of record does not support an increased initial rating above the 10 percent assigned for each knee for the Veteran's patellofemoral syndrome.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  The probative lay and medical evidence of evidence of record does not establish limitation of flexion to 30 degrees or any compensable limitation of extension (i.e., extension limited to 10 degrees), even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Specifically, a March 2007 VA pre-discharge examiner found the Veteran to have extension to 0 degrees and flexion to 140 degrees for both knees, which is full range of motion.  There was no edema, incoordination, effusion, weakness, tenderness, redness, heat abnormal movement, guarding movement, or ankylosis.  There was no additional limitation of motion in degrees after repetitive use.  A July 2008 VA examiner noted extension to 0 degrees for both knees, flexion to 125 degrees for the right knee, and flexion to 120 degrees for the left knee.  Painful movement was reported.  The Veteran uses no assistive devices.  Finally, the March 2015 VA examiner recorded extension to 0 degrees and flexion to 140 degrees for both knees, which is full range of motion for the knees.  There was no pain noted upon examination.  There was no pain upon weight bearing or localized tenderness.   There was also no additional functional loss or loss of range of motion after three repetitions in each knee.  Muscle strength was 5/5 in both knees upon flexion and extension.  There was no ankylosis.  

With regard to functional loss, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, increased evaluations for the Veteran's service-connected bilateral knee disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent ratings for each knee, and no higher.  

The Board has considered the competent and credible lay and medical evidence from the Veteran when considering functional loss.  In his April 2009 NOD, August 2015 hearing testimony, and April 2011 VA Form 9, the Veteran reported that his left knee was worse than his right knee.  He indicated he had popping, grinding, stiffness, flare-ups during exercise, and cracking in his knees.  The March 2007 VA examiner objectively found crepitus on extension of both knee joints.  There was additional pain, fatigue, weakness, and lack of endurance after repetitive use.  At the July 2008 VA examination, the Veteran reported daily aching in the knees.  Aggravating factors were squatting, bending, and lifting.  Pain, stiffness, and effusion were reported for both knees.  Crepitus and painful movement were noted.  The March 2015 VA examiner remarked that the Veteran had daily aching in both knees, worse in stormy weather or upon activity.  Crepitus was observed in the left knee.  There was some disturbance of locomotion.  The examiner commented it would hard for the Veteran to do heavy physical work.  Nevertheless, the effect of the pain and other functional loss factors in the Veteran's knees is also contemplated in the 10 percent ratings assigned for each knee and these reports did not cause additional functional loss.  Pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has also considered whether an increased evaluation or separate, additional evaluations would be in order under other relevant diagnostic codes for the knees.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With regard to limitation of extension (Diagnostic Code 5261), VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint, without violating the rule against pyramiding.  VAOPGCPREC 9-2004 (Sept. 17, 2004); 69 Fed. Reg. 59,990 (2004).  For the both the right and left knee, limitation of extension at worst was noted at 0 degrees, even when considering functional loss.  This is not indicative of a compensable rating for limitation of extension.  See Diagnostic Code 5261.  Therefore, a separate compensable rating or higher evaluation for limitation of extension for either knee is not warranted.  

The Board also finds that there is no evidence in the record of any ankylosis, impairment of the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), Diagnostic Code 5263 (genu recurvatum).  Specifically, the March 2007 pre-discharge examiner found that testing of the medial and lateral menisci was normal bilaterally, and the McMurray's test bilaterally was within normal limits.  Likewise, the July 2008 VA examiner noted no meniscus abnormality in either knee.  Finally, the March 2015 VA examiner reflected there was no meniscus (semilunar cartilage) condition.  Therefore, Diagnostic Codes 5258 and 5259 cannot be applied here.

Finally, the Board has also considered application of Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe.  The words "slight," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others is an element of evidence to be considered by the Board, but is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

As to instability, in lay statements and testimony and to the VA examiners, the Veteran has reported the occasional use of knee braces, giving out of the knees, effusion, and instability.  However, the medical evidence of record has demonstrated that there is no objective knee instability.  That is, the Veteran's lay complaints were not confirmed upon objective testing; accordingly, the subjective feeling of instability is outweighed by the testing and results obtained by the examiners.  Specifically, the March 2007 VA pre-discharge examiner recorded no recurrent subluxation, no locking pains, no joint effusion, normal medial and collateral ligaments, normal anterior and posterior cruciate ligaments, normal drawer tests, normal varus and valgus tests, and normal X-rays.  The July 2008 VA examiner found no instability or other abnormality.  Finally, the March 2015 VA examiner observed no history of recurrent subluxation, no history of lateral instability, no history of recurrent effusion, no joint instability, a normal Lachman's test, a normal posterior drawer test, a normal valgus test, and a normal varus test.  Overall, the medical and lay evidence of record does not demonstrate recurrent subluxation or lateral instability to warrant a separate rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Therefore, the Board will continue to evaluate the Veteran's right and left knee disabilities under Diagnostic Code 5260 (limitation of flexion), as this provides the greatest potential for a higher rating. 

Accordingly, the evidence of record does not support initial disability ratings above 10 percent for the Veteran's right and left knee disabilities.  38 C.F.R. § 4.3.  There is also no basis to "stage" the Veteran's 10 percent ratings for his right and left knee disabilities, as his symptoms have remained consistent throughout the entire appeal period from August 25, 2007 to the present.  Fenderson, 12 Vet. App. at 126.  


C.  Extraschedular Consideration

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss and bilateral knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  The Veteran's reported bilateral knee symptoms include pain, limitation of motion, swelling, effusion, crepitus, popping, and functional loss.  But loss of range of motion, pain, weakness, fatigability, and other forms of functional loss are all considered within the diagnostic criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture for the knees in this case.  

Also, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected disabilities adjudicated above, the Veteran is service-connected for tinnitus, a right shoulder disability, a lumbar spine disability, a right ankle sprain, a left ankle fracture, and scars to the left ankle.  However, at present, these disabilities are not on appeal.  In addition, the right shoulder disability on appeal is being remanded for further development.  In any event, at this juncture, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss and bilateral knee disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 

An initial disability rating greater than 10 percent for patellofemoral syndrome of the left knee is denied. 

An initial disability rating greater than 10 percent for patellofemoral syndrome of the right knee is denied.  


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's initial rating claim for the right shoulder.

First, for the right shoulder, remand is required for a current examination regarding the right shoulder disability.  The Veteran was last provided a VA examination in connection with his service-connected right shoulder disability in July 2008, which is over seven years ago.  He also underwent subsequent right shoulder corrective surgery in July 2009.  The Veteran has alleged that his service-connected right shoulder disability has continued to worsen since that time.  See April 2015 hearing testimony.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right shoulder disability.

Second, remand is required to attempt to obtain outstanding VA treatment records from the VA healthcare system in Birmingham, Alabama, dated from September 2015 to the present.  


Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the VA healthcare system in Birmingham, Alabama, dated from September 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the VBMS file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  After any additional records are associated with the claims file, to include additional VA treatment records, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected right shoulder disability.  Access to the entire claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The appropriate Disability Benefits Questionnaire for the service-connected right shoulder disability should be utilized.  An explanation for all opinions must be provided.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the consider all of the evidence of record and readjudicate the increased rating issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


